DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-29 are pending in this application.  Claims 26-29 are newly added.

Election/Restrictions
Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (US 2015/0338731) and Shishido (JP 2016-020950).
The citations in this office action are using the English translation provided by the examiner.
	Nozawa teaches a mask blank and phase shift mask.  Paragraph 0064 teaches that the phase shift film consists of low and high transmitting layers.  Paragraph 0065 teaches that the low and high transmitting layers consist of silicon and nitrogen or silicon, nitrogen and one or more elements selected from semi-metallic elements, non-metallic elements and noble gas (claims 1-3, 5-7, 10, 12-14, 16, 17 and 21).  It is taught that the exposure occurs with ArF excimer laser (claims 1, 5, 12 and 16).  Paragraph 0070 teaches the substrate is transparent and the phase shift layer transmits ArF light.  Paragraph 0072 teaches that the low and high transmitting layers can be the same materials.  Paragraph 0074 teaches that the low transmitting layer is on the substrate.  Paragraph 0077 teaches that the phase shift film has two or more sets of low and high transmitting layers (claims 1, 5, 12 and 16).  And that the thickness of each low and high transmitting layer is less than 20 nm (claims 1, 5, 9, 12, 16 and 20).  Paragraph 0091 teaches that the transmission is not less than 1% (claims 1, 5, 12 and 16) and that the phase difference is between 170 and 190 degrees (claims 1, 5, 12 and 16).  Paragraph 0092 teaches a light shielding film is present on the phase shift film (claims 11 and 22).  Paragraphs 360-365 teach the mask blank.
	Shishido teaches a mask blank and phase shift mask (claims 1, 5, 12 and 16).  The first full paragraph on page 12, teaches silicon and nitrogen multilayer materials are used for the phase shift film.  The low and high transmitting layers are made of silicon and nitrogen (claims 1-3, 5-7, 10, 12-14, 16, 17 and 21).  The transmission is taught to be at least 1% and the phase difference 150-190 degrees.  The exposure is taught to be ArF excimer laser light.  The third paragraph on page 14 teaches a translucent substrate.  The first paragraph on page 15 teaches the stacking of layers (claims 1, 5, 12 and 16).  Second paragraph on page 15, teaches silicon and one or more elements which are metalloid or non-metallic elements are used to form the low and high transmitting layers (claims 1-3, 5-7, 10, 12-14, 16, 17 and 21).  The second paragraph on page 18 teaches that the low transmitting layer has values of less than 50%N while the high transmitting layers have values of more than 50%N (claims 1, 5, 12 and 16).  The fourth paragraph on page 20 teaches the low and high transmitting layers have thicknesses of less than 20 nm (claims 1, 5, 9, 12, 16 and 20).  The fourth paragraph on page 22 teaches that a light shielding film is on the phase shift film (claims 11 and 22).
	Therefore, it would have been obvious to one of ordinary skill in the art to have a mask blank or phase shift mask which comprises sets of low and high transmitting layers because Nozawa and Shishido teach that such mask blanks and phase shift masks are known in the art and produce improved photoresist patterns.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,054,735. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are obvious over the patented claims in that the patent recites transmittance of 1% or more while the current claims recite 10% or more which is within the range of 1% or more.  In addition, the recitations of the materials used for the layers of the patent are within the recitations of the claims of the current application.

Response to Arguments
The 35 USC 112 rejection made in the last office action has been overcome due to the amendments made to the claims.
Nozawa teaches that the oxygen content is 1% or more. Applicant argues that paragraphs 66+ teach that it is preferred to have less than 50 atom%.  While this is preferred Nozawa teaches that the layer would need to be thicker.  The teaching is not that it would not work but taught how to solve for a larger percentage of oxygen.  The thickness taught still meets the thickness recited in the claims.  It would have been obvious to one of ordinary skill in the art on reading Nozawa that a higher percentage of oxygen can be used but that the layer would be thicker.
Applicant argues that the double patenting is premature and that the 50 atom% of oxygen is not taught and is taught away from.  The claims of the current application are broader than those of the patent as such they have a broader teaching.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737